Case:19-04661-EAG13 Doc#:23 Filed:09/24/19 Entered:09/24/19 07:27:26   Desc: Main
                           Document Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

  IN RE:
                                        CASE NO. 19-04661-EAG
  HADDOCK LEE QUINONES RAMOS
  JEANNETTE CORTINA CRUZ                CHAPTER 13

  DEBTOR(S)

                    TRUSTEE'S OBJECTION TO CLAIM NUMBER 02
                             FILED BY SPRINT CORP.
                       NOTICE AND CERTIFICATE OF SERVICE

 TO THE HONORABLE COURT:
       COMES NOW, Alejandro Oliveras Rivera, Chapter 13 Trustee, who most
 respectfully, STATES and PRAYS as follows:

    1. On August 28, 2019, claim number 18 was filed by Sprint Corp. in the
       amount of $2,835.24. The Trustee objects to this claim under the
       following grounds:

       •   The aforementioned claim fails to provide a copy of the writing
           on which it is based and that should be filed therewith as required
           by FBRP 3001(c)(1).

    2. The “Servicemembers Civil Relief Act” affidavit is not necessary
       since claimant is not an individual. LBR 3007-1 and 9013-1(c)(4).


       WHEREFORE, for the reasons stated above, it is respectfully requested
 from this Honorable Court to disallow the aforementioned claim.

       Within thirty (30) days after service as evidenced by the
 certification, and an additional three (3) days pursuant to Fed. R. Bank.
 P. 9006(f) if you were served by mail, any party against whom this paper
 has been served, or any other party to the action who objects to the relief
 sought herein, shall serve and file an objection or other appropriate
 response to this paper with the clerk's office of the United States
 Bankruptcy Court for the District of Puerto Rico. If no objection or other
 response is filed within the time allowed herein, the objection will be
 deemed unopposed and may be granted unless: (1) the requested relief is
 forbidden by law; (2) the requested relief is against public policy; or
 (3) in the opinion of the court, the interest of justice requires
 otherwise. If you file a timely response, the court may schedule a hearing.
Case:19-04661-EAG13 Doc#:23 Filed:09/24/19 Entered:09/24/19 07:27:26        Desc: Main
                           Document Page 2 of 3
 CASE: 19-04661-EAG
 TRUSTEE’S OBJECTION TO CLAIM NUMBER 2
 Page | 2

       CERTIFICATE OF SERVICE: I hereby certify that on this date I
 electronically filed the above document with the Clerk of the Court using
 the CM/ECF System which sends notification of such filing to all those who
 in this case have registered for receipt of notice by electronic mail. I
 further certify that the foregoing has been served to U.S. Trustee at
 ustpregion21.hr.ecf@usdoj.gov and by depositing true and correct copies
 thereof in the United States Mail, postage prepaid, to the non ECF/CM
 participants: debtor(s), debtor’s attorney, SPRINT, CORP. ATTENTION
 BANKRPTCY PO BOX 7949 OVERLAND PARK, KS 66207-0949 and parties in interest
 that have filed notices of appearance, included in the service list
 attached to the original hereof.

          RESPECTFULLY SUBMITTED

          In San Juan, Puerto Rico, this 24th   day   of September, 2019.


                                                      /s/ALEJANDRO OLIVERAS RIVERA
                                                      ALEJANDRO OLIVERAS RIVERA
                                                      CHAPTER 13 TRUSTEE
                                                      PO BOX 9024062
                                                      SAN JUAN PR, 00902-4062
                                                      PHONE: 787-977-3500
                                                      FAX: 787-977-3521
                                                      CCC-SRB
       Case:19-04661-EAG13 Doc#:23CERTIFICATE
19-04661-EAG
                                   Filed:09/24/19 Entered:09/24/19 07:27:26
                                              OF MAILING
                                                                                                           Desc: Main
                                  Document Page 3 of 3
The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail or electronically sent
to the parties listed below:

SPRINT CORP
ATTN BANKRUPTCY DEPT
PO BOX 7949
OVERLAND PARK, KS 66207 -0949


HADDOCK LEE QUINONES RAMOS and JEANNETTE CORTINA CRUZ
URBANIZACION EL REAL
208 CALLE BARON
SAN GERMAN, PR 00683

PETER A SANTIAGO GONZALEZ*
Jardines de Borinquen A-12
Yauco, PR 00698




                                                                        /S/Rene Gomez
DATED:     September 24, 2019                                           OFFICE OF THE CHAPTER 13 TRUSTEE
            Page 1 of 1       - CASE NO 19-04661-EAG
